Citation Nr: 0212493	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  01-01 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of an overpayment of Disability and 
Indemnity Compensation (DIC) for Parents in the amount of 
$5,881.36.


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from January 1968 to April 
1970; the veteran died during service.  The appellant is the 
mother of the deceased veteran. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision of the Department 
of Veterans Affairs (VA), Muskogee, Oklahoma, Regional 
Office's Committee on Waivers and Compromises (Committee).

In January 2002, the Board remanded the matter to obtain 
additional evidentiary development.  By written 
correspondence dated that same month, the RO asked the 
appellant to submit the Board's requested development.  The 
appellant did not respond.  In June 2002, a supplemental 
statement of the case was issued to the appellant.  The case 
has been returned to the Board for review.  


FINDINGS OF FACT

1.  Since 1986, the appellant has periodically received DIC 
benefits, which were based on countable family income and 
marital status.  

2.  In July 1998, the RO awarded DIC benefits with an aid and 
attendance allowance effective March 1, 1998, upon review of 
the appellant's medical reports from Saint Francis Medical 
Hospital, which were received in February 1998. 

3.  In a January 1999 EVR, the appellant reported that she 
was married and living with her spouse, but in a June 1999 
EVR she reported that she had been separated from her spouse 
since August 1996.

4.  In August 1999, the RO terminated the appellant's 
benefits effective March 1, 1998, because of conflicting 
evidence regarding her marital status; the retroactive 
termination created the overpayment in the amount of 
$5,881.36.

5.  The creation of the overpayment did not derive from bad 
faith, fraud, or misconduct on behalf of the appellant.

6.  The VA and the appellant are at fault in the creation of 
the overpayment, recovery of the overpayment would create 
financial hardship, and would defeat the purpose for which 
the benefit was intended.  


CONCLUSION OF LAW

Waiver of recovery of the overpayment of DIC benefits for 
Parents in the amount of $5,881.36 is granted.  
38 U.S.C.A. §§ 5107, 5302 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 1.963, 1.965 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is acknowledged that recently enacted legislation, inter 
alia, has expanded the duty of VA to notify the claimant and 
the representative, if any, of the information and evidence 
necessary to substantiate a claim, and has enhanced its duty 
to assist a claimant in developing the evidence necessary to 
substantiate a claim.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)).  Additionally, in August 
2001, VA issued regulations to implement the VCAA.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  It is also 
acknowledged that in Holliday v. Principi, 14 Vet. App. 280 
(2001), the United States Court of Appeals for Veterans 
Claims (the Court) held that all provisions of the VCAA are 
potentially applicable to all claims for VA benefits.

However, in Barger v. Principi, 16 Vet. App. 132 (2002), the 
Court held that the statute at issue in this appeal is found 
in chapter 53 of title 38 of the United States Code, which 
concerns special provisions relating to VA benefits.  The 
Court added because the statute contains its own notice 
provisions, the notice and duty-to-assist provisions of the 
VCAA do not apply to the issue in this appeal.  They are 
relevant to a different chapter of title 38.  Id. at 138; 
Smith (Claudus) v Gober, 14 Vet. App. 227 (2000) (holding 
that VCAA did not affect issue of whether federal statute 
allowed payment of interest on past-due benefits). 

In any event, by virtue of information sent to the appellant, 
including the statement of the case, a copy of the Board's 
January 2002 remand, the supplemental statement of the case, 
and VA letters of record, she has been notified of the 
evidence necessary to substantiate her claim.  Further, the 
RO has made reasonable efforts to obtain relevant records to 
substantiate her claim, whereas, as noted in the introduction 
section, the appellant has failed to respond.  

The Board finds that no prejudice will result to the 
appellant by the Board's consideration of this matter.  
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

The appellant seeks a waiver of recovery of overpayment of 
benefits.  By history, the record shows that the appellant 
has periodically received DIC benefits for parents since 
April 1986.  The record also shows that the appellant's 
benefits were terminated based on remarriage and, when 
appropriate, reinstated based on proof of divorce.

The record, in part, then shows that in February 1998 the 
appellant filed an informal claim seeking reinstatement to 
DIC for parents.  At that time, she filed an Eligibility 
Verification Report (EVR).  The attached EVR shows that the 
appellant received $918 in Social Security benefits.  
Additionally, although the appellant indicated that she was 
not married and that her spouse had died in November 1985 
attached medical reports submitted to the RO from Saint 
Francis Hospital dated in August 1997 reflect that the 
appellant was married and living with her husband.

In June 1998, the RO awarded DIC benefits to include aid and 
attendance allowance effective February 24, 1998.  That 
decision was based upon records from Saint Francis Hospital 
and other medical evidence showing that the appellant had a 
severe heart disability and required assistance to perform 
personal hygiene needs.  She also could not protect herself 
from the hazards of daily living.  It is noted that in the 
July 1998 notification letter, the appellant was told that 
she should inform VA if her income changed, she gained a 
dependent, her net worth increased, or if she moved.  

In a January 1999 EVR, the appellant reported that she was 
married and living with her spouse.  She also reportedly 
received $930 from Social Security benefits and paid 
$12,608.98 in unreimbursed medical expenses in 1998 and in 
1999.

In a February 1999 letter, the RO requested that the 
appellant provide income information for her present spouse 
and the date they were married. 

In a June 1999 EVR, the appellant reported that she had been 
separated from her spouse since August 1996.  She also 
reportedly received $995 in Social Security benefits and paid 
$541 for monthly medical expenses.

In August 1999, the appellant's benefits were terminated 
effective March 1, 1998, because of conflicting evidence 
regarding the appellant's marital status.  This retroactive 
termination created the overpayment at issue.

In a November 1999 financial status report, the appellant 
reportedly was not married and received a total monthly net 
income of $950 from Social Security benefits.  Her monthly 
expenses consisted of $300 for food, $300 for utilities and 
heat, $97.70 for insurance, and $326.51 for medication.  Her 
monthly expenses totaled $1,024.21.  She also reportedly had 
$10 cash on hand, and owned a 1997 Ford Escort with a resale 
value of $3,000, and real estate with a resale value of 
$45,000.  No credit card debt or other installment contracts 
were listed.  The appellant also indicated that she had never 
been bankrupt.  Additionally, the appellant submitted a copy 
of her medical expenses from January 1999 through October 
1999.  The amount totaled $3,245.14.

As previously noted, the appellant seeks entitlement to 
waiver of recovery of an overpayment of DIC benefits for 
parents.  Pursuant to 38 U.S.C.A. § 5302(a), there shall be 
no recovery of payments or overpayments of any benefits under 
any of the laws administered by the Secretary whenever the 
Secretary determines that recovery would be against equity 
and good conscience.  See also, 38 C.F.R. §§ 1.962, 1.965(a).  
However, recovery may not be waived if there is an indication 
of fraud, misrepresentation, or bad faith.  38 U.S.C.A. 
§ 5302(b); 38 C.F.R. § 1.965(b) (2000).

At the outset, the Board notes that the appellant has not 
challenged the validity of the debt and that there is no 
evidence of record indicating that the debt computation is 
incorrect.  Thus, no consideration of this matter is 
warranted.  The Board also notes that the evidence does not 
demonstrate that the appellant acted in such a way as to 
indicate fraud, misrepresentation, or bad faith.  Although 
the Board acknowledges that the appellant has been in receipt 
of disability pension benefits since 1986 and has completed 
and furnished to the VA several financial status reports, it 
also acknowledges that VA regulation requires that 
misrepresentation be more than non-willful or mere 
inadvertence.  38 C.F.R. § 1.962(b).  Accordingly, when 
viewing the evidence in the appellant's favor, the Board 
finds that the record does not establish evidence of fraud, 
misrepresentation, or bad faith, and the law does not 
preclude entitlement to a waiver.  The Board therefore will 
proceed to inquire into whether collection of overpayment 
would be against "equity and good conscience."  Farless v. 
Derwinski, 2 Vet. App. 555 (1992).

Under 38 C.F.R. § 1.965(a), the phrase equity and good 
conscience means arriving at a fair decision between the 
obligor and the Government.  In making this determination, 
consideration is to be given to various elements which are 
not intended to be all-inclusive.  These elements are the 
fault of the debtor, where such actions contribute to the 
creation of the debt; the balancing of faults, where VA fault 
is also involved; undue hardship, where collection of the 
debt deprives the debtor of basic necessities; whether 
collection of the debt would defeat the purpose of the VA 
benefit; whether failure to make restitution would result in 
unjust enrichment; and whether reliance on VA benefits 
resulted in relinquishment of a valuable right or incurrence 
of a legal obligation, in other words, changing one's 
position to one's detriment.  38 C.F.R. § 1.965(a)(1)-(6).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

After carefully reviewing and weighing the evidence of 
record, the Board finds that it would be against the 
principles of equity and good conscious for the VA to collect 
the overpayment amount of $5,881.36.  38 C.F.R. § 1.965.  

At the outset, the Board notes that the appellant is not 
solely at fault in the creation of the overpayment.  While 
the record demonstrates that the appellant has periodically 
received DIC benefits for parents since 1986 and that she 
knew or should have known that her marital status was a 
factor in determining entitlement and as such should have 
been reported to VA, the record also shows that when the 
appellant submitted her informal claim in February 1998 she 
also submitted medical reports from Saint Francis Hospital 
showing that she was married and living with her spouse.  
When considering this information to establish entitlement, 
the RO received notice of the appellant's marital status.  
Accordingly, the evidence shows that both the appellant and 
VA are at fault for the creation of the overpayment.

The appellant argues that recovery of the overpayment would 
create undue financial hardship.  Undue hardship exists where 
collection, in installments if necessary, would seriously 
impair the claimant's ability to provide the necessities of 
life, including food, clothing, shelter, and medical 
attention.  See Stone v. Derwinski, 1 Vet. App. 56 (1992).  
Financial hardship requires an examination of the current 
financial status, with attention to future prospects as well.  
However, the appellant is expected to afford the same 
attention and expend the same effort in relieving Government 
obligations as she does to other obligations.  Id.  

With respect to this matter, the evidence supports the 
appellant's assertion that recovery of the overpayment would 
create undue financial hardship.  It is acknowledged that the 
appellant has indicated that she has never filed for 
bankruptcy and that she does not have substantial credit card 
or other indebtedness due to other installment contracts.  
However, the evidence shows that the appellant's reported 
monthly expenses are not excessive and exceed her income.  
The appellant's monthly income totals approximately $995, 
whereas the cost of her basic necessities totals $1,024.21 
($0 per month for shelter, $300 for food, $300 for utilities 
and heat, and $326.51 for medical expenses).  The Board finds 
that the appellant would experience undue financial hardship 
which would deprive her of basic necessities (i.e., food, 
shelter utilities, and medical treatment) if required to 
repay VA.  In this regard, the Board notes that the appellant 
has submitted medical evidence and medical statements 
establishing that her heart disability requires the use of 
various medications and that she incurs expenses in this 
regard.  

Given the aforementioned, the evidence also indicates that 
the collection of the overpayment would defeat the purpose of 
the VA benefit.  VA DIC benefits are awarded to appellants 
whose financial resources are insufficient to meet the basic 
necessities of life.  Such circumstances are present here.  
As previously discussed, the appellant's financial resources 
barely suffice to obtain the basic necessities she requires 
for sustenance.  Thus, the repayment of the overpayment 
created would defeat the purpose of the VA benefit.

Further, while the appellant received benefits to which she 
was not entitled, the evidence does not show that the failure 
to make restitution would result in unjust enrichment to the 
appellant.  As previously noted, the record shows that the 
appellant uses her financial resources to sustain daily 
living.  

At this time, the Board acknowledges the appellant's failure 
to respond to repeated requests for additional information, 
and it is noted that the Board does not wish to reinforce 
such action.  Nonetheless, the appellant's claim must be 
decided based upon the available evidence of record and the 
Board is bound in its decisions by the regulations of the 
Department, instructions of the Secretary, and precedent 
opinions of the chief legal officer of the Department.  
38 U.S.C.A. § 7104(c) (West 1991).  As such, when reviewing 
the evidence already of record in conjunction with the 
applicable law and regulations, the Board finds that the 
appellant and VA are at fault in the creation of the 
overpayment, the appellant does not receive a sufficient 
amount of funds to obtain the basic necessities of life, 
collection of the debt would defeat the purpose of the VA 
benefit, and the failure to make restitution would not result 
in unjust enrichment.  Accordingly, the Board concludes that 
it would be against the principles of equity and good 
conscience to recover the overpayment amount of $5,881.36.  
38 U.S.C.A. §§ 5107, 5302; 38 C.F.R. § 1.965(a).  The appeal 
is granted.



ORDER

Waiver of an overpayment of DIC for Parents in the amount of 
$5,881.36 is granted.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

